

116 SRES 672 IS: Designating September 2020 as National Democracy Month as a time to reflect on the contributions of the system of government of the United States to a more free and stable world.
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 672IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Graham (for himself and Mrs. Feinstein) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating September 2020 as National Democracy Month as a time to reflect on the contributions of the system of government of the United States to a more free and stable world.Whereas, 2,000 years after the ancient Greeks laid the groundwork for democracy, the founders of the United States built an even greater system of government, a democratic republic, propelling the United States to become the most advanced nation in human history;Whereas the model of government of the United States has been reproduced around the world;Whereas, according to Freedom House, more than 1 in 3 people in the world do not live in states considered free;Whereas the Constitution of the United States and the Bill of Rights, with the addition of the Reconstruction Era amendments, including the 14th and 15th Amendments, and the 19th Amendment, enshrine the rights and civil liberties of citizens of the United States, including the right to vote in free and fair elections;Whereas the perpetuation of the ideals of democracy does not happen on its own and can be stalled or reversed;Whereas surveys show that citizens of the United States are losing faith in the democratic system;Whereas former Supreme Court Justice Sandra Day O’Connor said, The practice of democracy is not passed down through the gene pool. It must be taught and learned anew by each generation of citizens.;Whereas President John F. Kennedy said, Democracy is never a final achievement. It is a call to untiring effort, to continual sacrifice and to the willingness, if necessary, to die in its defense.;Whereas President Ronald Reagan said, Democracy is worth dying for, because it’s the most deeply honorable form of government ever devised by man.;Whereas World War II demonstrated the fragility of democracy and the civilized life that accompanies democracy;Whereas British Prime Minister Winston Churchill observed that, Indeed it has been said that democracy is the worst form of Government except for all those other forms that have been tried from time to time … .;Whereas President George Washington said the United States must recognize the immense value of the national Union and work towards preservation of that Union with jealous anxiety and wrote that the security of a free Constitution may be accomplished by teaching the people themselves to know and to value their own rights;Whereas President Thomas Jefferson wrote, Educate and inform the whole mass of the people … . They are the only sure reliance for the preservation of our liberty.; andWhereas the Government of the United States must teach and educate the people by taking appropriate actions to highlight and emphasize the importance of democratic principles and the essential role of democratic principles in the freedoms and way of life enjoyed by the people of the United States: Now, therefore, be itThat the Senate—(1)designates September 2020 as National Democracy Month;(2)encourages States and local governments to designate September 2020 as National Democracy Month;(3)recognizes the celebration of National Democracy Month as a time to reflect on the contributions of the system of government of the United States to a more free and stable world; and(4)encourages the people of the United States to observe National Democracy Month with appropriate ceremonies and activities that—(A)provide appreciation for the system of government of the United States; and(B)demonstrate that the people of the United States shall never forget the sacrifices made by past generations of people of the United States to preserve the freedoms and principles of the United States.